Eeese, C. J.,
dissenting.
I entertain no doubt of the justice of relator’s claim, and that he ought, in fairness, to be paid the small compensation allowed him by the board. Neither do I doubt the power of the legislature to provide for its payment by a proper appropriation. Indeed,. I believe it to be the duty of that body to do so. But the question with me is: Has it set aside any portion of the public money -for that specific purpose? It is provided in section 22, art. Ill of the constitution: “No money shall be drawn from the treasury except in pursuance of a specific appropriation made by law.” In State v. Wallichs, 12 Neb. 407, Judge Lake, in writing the opinion of the court upon this clause, says: “In construing this provision of the constitution, the rule that the words are to be given their usual, ordinary meaning must not be disregarded. . By this rule the term ‘specific appropriation’ means a particular, a definite, a limited, a precise appropriation.” This language is quoted with approval in State v. Wallichs, 16 Neb. 679, and it is also held in State v. Wallichs, 15 Neb. 609, that “there can be no implied appropriation of money by the legislature. The auditor has no authority to draw a warrant upon the treasury except in pursuance of a specific appropriation.” This, I think, has been the uniform holding of this court. I cannot believe that a “specific appropriation” has been made to pay this claim, however just it may be. , > - • ......- ■ -